It is reprehensible that the prosecutor in this matter finds it necessary to say to a jury: *Page 151 
"if you make a judgment in this case based upon the fact that the Defendant is 75, that he is in bad health, that let's give him a break, then you have violated your oaths and you havecommitted a crime just as the Defendant has committed a crime." (Emphasis added.)
The underscored statement is opposed to manifest reason and truth.
Available to the office of the prosecutor are all the tools to seek and obtain justice. Therefore, the prosecutor should be held to a greater degree of accountability for his conduct. This type of conduct must be more seriously addressed by the courts than a mere sustaining of an objection.
The prosecutor is deemed to be an officer of the court who has the primary function of eliciting the true facts of the case in seeking justice and no more.
For the prosecutor to make a statement that Moore and his lawyer "manufactured evidence and a defense" falls short of his duty and demeans our valued legal system and profession. This cannot be countenanced by the courts or the legal profession.
A review of the record indicates there was sufficient evidence for a jury to arrive at a just verdict.
There was no need for the prosecutor to indulge in loose verbal deception.